Judgment, *406Supreme Court, New York County (Daniel E FitzGerald, J., at suppression hearing; Arlene D. Goldberg, J., at plea and sentence), rendered January 7, 2009, convicting defendant of attempted criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
Defendant made a valid and enforceable waiver of the right to appeal (see People v Lopez, 6 NY3d 248, 256-257 [2006]). The court did not conflate the right to appeal with the rights automatically waived by pleading guilty. This valid waiver forecloses review of defendant’s suppression claim. As an alternative holding, we reject that claim on the merits. Concur— Tom, J.P., Mazzarelli, Renwick, Freedman and Manzanet Daniels, JJ.